Citation Nr: 1132811	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to June 1978, March 1980 to January 1986, and from May 1987 to November 1990, with additional periods of service as an Army Reservist, including from December 1992 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In January 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC), directing the RO/AMC to take additional measures to verify the Veteran's periods of reserve service, and to afford him a VA knee examination to determine the nature and etiology of any currently diagnosed knee disabilities.  The RO/AMC obtained active duty orders and leave and earnings statements pertaining to the Veteran's periods of reserve training and afforded him an adequate VA joint examination in March 2011.  Accordingly, the Board finds that the RO/AMC substantially complied with the January 2011 remand directives and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran completed active duty for training (ACDUTRA) from April 1, 2000 to April 15, 2000.

2.  The Veteran's current right knee disability was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a right knee disability which he incurred during a period of ACDUTRA between April 1, 2000 and April 15, 2000.  He specifically contends that he fell down an embankment while completing night patrol, thereby injuring his right knee.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to reserve training, applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for a disability resulting from injury during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board notes that in February 2011, the Veteran submitted copies of his various orders to report for ACDUTRA, including an order dated in February 2000, revealing that he was ordered to report to Fort Stewart, Georgia for a period of ACDUTRA from April 1, 2000 to April 15, 2000.  Consequently, the Board has determined that the Veteran's claim that he suffered a right knee injury during this period of ACDUTRA shall be duly considered.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA joint examination in March 2011.  At his examination, the VA examiner diagnosed the Veteran with degenerative joint disease (DJD) of the right knee, based on x-ray evidence showing advance tricompartment osteoarthritic degenerative changes.  Accordingly, the Board finds that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.

With respect to the second required element to establish service-connection, in-service disease or injury, the Veteran's service treatment records (STRs) are devoid of any reference to a knee injury taking place in April 2000.  The Veteran contended that he received treatment the day following his injury at Winn Army Community Hospital (WACH), however, he did not recall what his diagnosis or treatment were.  In a statement dated in February 2008, the Veteran asserted that he contacted WACH to try to locate his records and was told that they were forwarded to the Adjutant General's office in Florida.  A February 2008 request for records from the Florida Adjutant General's office yielded no records pertaining to the Veteran's alleged injury.  The Veteran's STRs do reveal, however, that he was placed on a permanent physical profile for knee pain in April 2002.

In support of his claim, the Veteran provided a statement from Sergeant First Class (SFC) R. B. C., contending that he was the Veteran's squad leader in April 2000, when the Veteran fell down the embankment.  In this statement, SFC R. B. C. contended that the day following the Veteran's injury, he saw that the Veteran was limping and that he looked like he was in pain.  He asserted that the Veteran was sent to WACH for treatment that evening.

The Board notes that it is charged with analyzing the credibility and probative value of the presented evidence, accounting for the evidence that it finds to be persuasive or unpersuasive, and providing the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Caluza, 7 Vet. App. at 510-511.  

In this case, the Board finds that the Veteran has competently and credibly reported the events surrounding the alleged injury that he suffered to his knee while on ACDUTRA in April 2000.  It is within the realm of the Veteran's personal knowledge whether or not he sustained an injury to his knee while completing ACDUTRA, and his contentions are credibly supported by a statement from his squad leader during that period.  Moreover, the Veteran has provided copies of orders verifying that he was serving on ACDUTRA during the time in question.  Accordingly, the Board finds that the Veteran sustained a knee injury during the claimed period of ACDUTRA in April 2000, and that accordingly, the second required element to establish service connection is satisfied.  See Shedden/Caluza, supra.

With respect to the final element required to establish service connection, causal relationship, the Board observes that, in his October 2008 notice of disagreement, the Veteran reported that he began experiencing troubles with his knee in 2007.  An August 2007 VA orthopedic consultation report reveals that his pain was associated with intermittent swelling, and giving way of the joint.  X-rays revealed that the Veteran had advanced tricompartment osteoarthritic degenerative changes.  Treatment for the Veteran's knee has included viscosupplementation and the use of a knee brace.

At his aforementioned March 2011 VA examination, the VA examiner noted that the Veteran had numerous symptoms associated with his alleged right knee disability, including giving way, pain, stiffness, and decreased speed of joint motion.  The examiner noted the Veteran's x-ray findings from July 2007, and noted that additional findings included crepitation and a meniscus abnormality.  After diagnosing the Veteran with DJD, the examiner provided the opinion that the Veteran's DJD was at least as likely as not caused by or a result of his reported in-service injury.  The examiner rationalized this opinion by asserting that it is well known that patients can have mild or severe DJD and remain asymptomatic until years later when some factor triggers the pain.  The examiner further indicated that the Veteran did not have a strenuous or laborious civilian occupation that could have aggravated his disease.  The examiner concluded that the Veteran's alleged injury in 2000 had accelerated the degenerative process, which revealed advanced changes at age 52.  Accordingly, the Board finds that the March 2011 VA examiner's opinion satisfies the required medically established nexus between the Veteran's in-service injury and his current DJD of the right knee.  See Shedden/Caluza, supra.

Based on the foregoing, the Board finds that the evidence of record supports the Veteran's claim of entitlement to service connection for a right knee disability.  The foregoing evidence establishes that the Veteran has a current right knee disability, and the Veteran has competently and credibly reported sustaining an injury to his knee while performing ACDUTRA.  His report is corroborated by a credible statement from a fellow service member.  Finally, the March 2011 VA examiner's opinion provides a medically established nexus between the Veteran's current DJD of the right knee and the injury that he sustained during a period of ACDUTRA in April 2000.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a right knee disability is, therefore, granted.  See 38 C.F.R. § 3.102.

As a result of its decision to grant entitlement to service connection for a right knee disability, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


